In an action to recover the purchase price of goods sold and delivered, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated March 12, 1996, as granted the defendant’s motion to vacate the note of issue and to compel discovery and inspection.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the defendant’s motion to vacate the note of issue and to compel discovery and inspection is denied.
The defendant’s motion to vacate the note of issue and to compel discovery and inspection was overbroad. The defendant sought the production of all documents pertaining to the plaintiff’s distributors and the sale of its products in New York City since September 2, 1991, and thus failed to specify the documents sought with "reasonable particularity” (CPLR 3120 [a] [2]; see, Fascaldi v Fascaldi, 209 AD2d 578, 579; American Reliance Ins. Co. v National Gen. Ins. Co., 174 AD2d 591). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.